Citation Nr: 1822310	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to service connected amyotrophic lateral sclerosis (ALS).

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD).

3.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to August 18, 2016.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to February 1971.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a February 2016 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2018 rating decision, the RO granted an earlier effective date of August 18, 2016 for the grant of service connection and a 100 percent rating for ALS.  As such, the TDIU issue on appeal will focus on entitlement to TDIU prior to August 18, 2016 (the date the 100 percent rating for ALS was established).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's asthma is secondary to his service connected ALS. 

2.  The Veteran's CAD is manifested by a workload of greater than five METs but not greater than 7 METs that results in dyspnea, fatigue, and angina and a left ventricular ejection fraction (LVEF) greater than 50 percent with no congestive heart failure.





CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  

2.  The criteria for a rating in excess of 30 percent for CAD have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code (DC) 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In the instant case, the Board finds that the VA satisfied its duty to notify under the VCAA by virtue of the Veteran's submission of his claim through the fully developed claim program.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ, received October 21, 2015.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify with regard to his service connection claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Thus, VA's duty to assist has been met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).   

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated beyond its natural progression by a service connected condition shall be service connected on a secondary basis.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet.  App. 439 (1995).  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  Id.  

The Veteran has a current diagnosis of asthma.  See Medical Treatment Record - Government Facility February 2018.  However, the service treatment records are silent for any complaints or treatment due to asthma during active service.  There is insufficient evidence of record to establish an in-service incurrence or aggravation of the Veteran's asthma during service.  Therefore, direct service connection for asthma is not established.  

In order to establish secondary service connection, there must be evidence to establish that the Veteran's current diagnosis of asthma is proximately due to, the result of, or aggravated beyond its natural progression by the Veteran's service connected ALS.  

Throughout the appeal period, the Veteran complained of progressive shortness of breath and fatigue.  The Veteran reported that his asthma worsened to where he required home oxygen on a daily basis due to his difficulty with breathing.  The Veteran's contentions of increased asthmatic symptoms are supported by the medical evidence of record.  In December 2016, the Veteran underwent a pulmonary function test, which noted progressively worsening restriction of his airway.  In May 2017 treatment records reported that the Veteran required daily use of his bilateral positive airway pressure (BiPAP) machine and noted worsened dyspnea.  The Veteran's doctor reported that the Veteran's neuromuscular disorder is related to his increase in respiratory symptoms.  See CAPRI Records April 2017 and March 2018.  As such, the evidence of record establishes that the Veteran's asthma is aggravated by his service connected ALS.   

Therefore, secondary service connection for asthma is warranted.  

III.  Increased Rating for CAD

Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), provides for a 30 percent evaluation for a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, DC 7005.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The evidence of record establishes that the Veteran underwent a mitral valve repair in March 2015.  After his surgery, the Veteran reported progressive fatigue and shortness of breath.  The Veteran underwent an evaluation in October 2015, where he also reported intermittent chest tightness with exertion and the need to nap at least once daily.  The Veteran's left ventricle ejection fraction was 68 percent and evidence of mild left ventricle hypertrophy and mild dilatation of the aortic root and ascending aorta was observed.  See CAPRI Records December 2015.   

The Veteran attended a VA examination in February 2016.  The examiner reported that the Veteran has not had a myocardial infarction or congestive heart failure but he does have a mitral valve condition that required a valve replacement in March 2014.  The examiner also reported the Veteran did not have evidence of cardiac hypertrophy or dilatation.  The Veteran's left ventricular ejection fraction was 60 percent.  The interview based METs test revealed dyspnea, fatigue and angina with greater than five but not greater than seven METs.  

The Board notes the Veteran's continued complaints of fatigue and dyspnea; however, find that they do not warrant a higher rating.  According to the treatment records the Veteran's continued dyspnea is not related to a cardiac source.  See CAPRI Records January 2017.  While the Veteran is competent to describe his symptomology, the etiology of his dyspnea and fatigue is a complex medical question, further complicated by the Veteran's service connected medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board gives more probative weight to the objective evidence of record.   

As such, the Board finds that a rating in excess of 30 percent is not warranted.  The Veteran's left ventricular ejection fraction rate was at least 60 percent throughout the period at appeal.  In addition the VA examination interview based METs test revealed dyspnea, fatigue and angina with greater than five but not greater than seven METs and no history of chronic heart failure.  As such, the Veteran's CAD more closely approximates the severity contemplated by the 30 percent rating.  


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to a rating in excess of 30 percent for CAD is denied.


REMAND

The Veteran's claim for TDIU prior to August 18, 2016, requires readjudication following the AOJ's effectuation of the Board's grant of service connection for asthma and assignment of a rating for that condition in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's grant of service connection for asthma.

2.  Thereafter, and after undertaking all development deemed necessary, readjudicate the issue of entitlement to TDIU and, if not granted, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


